Opinion issued December 31, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00806-CV
                             ———————————
                        IN RE DORNICE HART, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Dornice Hart, has filed a petition for writ of mandamus, seeking an

order directing the trial court to enforce a settlement agreement.1




1
      The underlying case is In the Matter of the Marriage of Dornice Hart and Anthony
      Jermain Mills and In the Interest of M.A.M., cause number 2004-14056, pending
      in the 247th District Court of Harris County, Texas, the Honorable Janice Berg
      presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We dismiss all other pending motions as moot.



                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.




                                        2